Ex 10.8
 
 
SOVEREIGN BANK – LOAN NO. 17063757
 
PLEDGE AGREEMENT
 
THIS PLEDGE AGREEMENT (as amended, modified or restated from time to time, this
“Agreement”) dated as of JUNE 22nd, 2015 (the “Effective Date”) is by LAZARUS
REFINING & MARKETING, LLC, a Delaware limited liability company (“Debtor”), in
favor of SOVEREIGN BANK, a Texas state bank (“Lender”).
 
RECITALS
 
WHEREAS, Debtor and Lender have entered into a LOAN AND SECURITY AGREEMENT dated
as of the Effective Date (as amended, modified or restated from time to time,
“Loan Agreement”), and in connection therewith, Debtor is required to deliver
this Agreement to Lender.
 
NOW THEREFORE, Debtor and Lender hereby agree as follows:
 
1. Terms Defined in Loan Agreement.  All capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Loan
Agreement.  Terms defined in the Code which are not otherwise defined in this
Agreement are used herein as defined in the Code as in effect on the date
hereof.
 
2. Security Interest.  Debtor hereby pledges, assigns and grants to Lender a
security interest in all of Debtor’s right, title and interest in and to the
CERTIFICATE OF DEPOSIT held by Debtor in ACCOUNT NUMBER ___________ with Lender
(the “Collateral Account”) in the amount of ONE MILLION FIVE HUNDRED THOUSAND
AND NO/100 DOLLARS ($1,500,000.00), and all instruments, documents, agreements
and other writings evidencing such certificate of deposit, all sums now or at
any time hereafter on deposit therein, all sums now due or to become due with
respect to such certificate of deposit and any and all renewals, replacements
and proceeds thereof (the “Collateral”) to secure the prompt and complete
payment and performance of the Indebtedness.  Debtor shall have no right to
withdraw from the Collateral Account or otherwise access the Collateral until
the Indebtedness is paid in full.
 
3. Representations and Warranties.  Debtor represents and warrants to Lender
that:
 
(a) Title, Authorization, Validity and Enforceability.  Debtor has good and
valid rights in and title to the Collateral with respect to which it has granted
a security interest hereunder, free and clear of all liens except for the lien
of Lender, and has full power and authority to grant to Lender the security
interest in such Collateral.  The execution and delivery by Debtor of this
Agreement constitutes a legal, valid and binding obligation of Debtor and
creates a security interest which is enforceable against Debtor in all now owned
and hereafter acquired Collateral.
 
(b) Conflicting Laws and Contracts.  Neither the execution and delivery by
Debtor of this Agreement, the creation and perfection of the security interest
in the Collateral granted hereunder, nor compliance with the terms and
provisions hereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on Debtor, the provisions of any indenture,
instrument or agreement to which Debtor is a party or is subject, or by which
Debtor, or Debtor’s property, is bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any lien pursuant to the
terms of any such indenture, instrument or agreement (other than any lien of
Lender).
 
4. Covenants.  Debtor hereby covenants as follows:
 
(a) Taxes.  Debtor will pay when due all taxes, assessments and governmental
charges and levies upon the Collateral, except those which are being contested
in good faith by appropriate proceedings and with respect to which no lien
exists.
 
(b) Liens.  Debtor will not create, incur, or suffer to exist any lien on the
Collateral except the security interest created by this Agreement.
 
 
 
Page 1

--------------------------------------------------------------------------------

 
 
(c) Further Assurances.  At any time and from time to time, upon the request of
Lender, Debtor shall promptly execute and deliver all such further instruments
and documents and take such further action as Lender may deem necessary or
desirable to preserve and perfect its security interest in the Collateral and
carry out the provisions and purposes of this Agreement.
 
5. Acceleration and Remedies.  Upon the occurrence of an Event of Default under
the Loan Agreement or any other Loan Document, Lender may exercise any or all of
the following rights and remedies:
 
(a) Those rights and remedies provided in this Agreement, the Loan Agreement or
any other Loan Document, provided that this Section shall not be understood to
limit any rights or remedies available to Lender prior to an Event of Default.
 
(b) Those rights and remedies available to a secured party under the Code
(whether or not the Code applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a right of setoff or lien).
 
(c) Without notice except as specifically provided in this Section or elsewhere
herein, sell, lease, assign, grant an option or options to purchase or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, for cash, on credit or for future delivery, and upon such other
terms as Lender may deem commercially reasonable.
 
6. Waivers, Amendments and Remedies. No delay or omission of Lender to exercise
any right or remedy granted under this Agreement shall impair such right or
remedy or be construed to be a waiver of any Event of Default, or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy.  No waiver, amendment or other variation of the
terms, conditions or provisions of this Agreement whatsoever shall be valid
unless in writing signed by Lender and then only to the extent in such writing
specifically set forth.  All rights and remedies contained in this Agreement or
by law afforded shall be cumulative and all shall be available to Lender until
the Indebtedness has been paid in full or this Agreement has terminated.
 
7. Application of Proceeds.  After the occurrence and during the continuation of
an Event of Default, the proceeds of the Collateral shall be applied by Lender
to payment of the Indebtedness in such manner and order as Lender may elect in
its sole discretion.
 
8. Notice of Disposition of Collateral.  Debtor hereby waives notice of the time
and place of any public sale or the time after which any private sale or other
disposition of all or any part of the Collateral may be made.  To the extent
such notice may not be waived under applicable law, any notice made shall be
deemed reasonable if sent to Debtor, addressed as set forth in Debtor, at least
TEN (10) days prior to (a) the date of any such public sale or (ii) the time
after which any such private sale or other disposition may be made.
 
9. Authorization for Lender to Take Certain Action.  Debtor irrevocably
authorizes Lender at any time and from time to time in the sole discretion of
Lender and appoints Lender as Debtor’s attorney in fact, coupled with an
interest, (a) to file financing statements necessary or desirable in Lender’s
sole discretion to perfect and to maintain the perfection and priority of
Lender’s security interest in the Collateral, (b) to indorse and collect any
cash proceeds of the Collateral, (c) to apply the proceeds of any Collateral
received by Lender to the Indebtedness as provided herein, and (d) to discharge
past due taxes, assessments, charges, fees or liens on the Collateral, and
Debtor agrees to reimburse Lender on demand for any payment made or any expense
incurred by Lender in connection therewith, provided that this authorization
shall not relieve Debtor of any of Debtor’s obligations under this Agreement,
the Loan Agreement or the other Loan Documents.
 
10. Benefit of Agreement.  The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of Debtor, Lender and their respective
successors and permitted assigns, except that Debtor shall not have the right to
assign Debtor’s rights or delegate Debtor’s obligations under this Agreement or
any interest herein, without the prior written consent of Lender.
 
 
 
Page 2

--------------------------------------------------------------------------------

 
 
11. Survival of Representations.  All representations and warranties of Debtor
contained in this Agreement shall survive the execution and delivery of this
Agreement.
 
12. Headings.  The section headings in this Agreement are for convenience of
reference only, and shall not govern the interpretation of any of the terms and
provisions of this Agreement.
 
13. Notices.  Any notice required or permitted to be given under this Agreement
shall be sent (and deemed received) in the manner set forth in the Loan
Agreement.  The addresses of the parties are set forth in the signature page
hereto.  Debtor and Lender may change the address for service of notice upon it
by a notice in writing to the other party.
 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS.



--------------------------------------------------------------------------------


NOTICE OF FINAL AGREEMENT
 
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES, AND THE SAME MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 

--------------------------------------------------------------------------------



 


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
 
 
 
Page 3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Debtor and Lender have executed this Agreement as of the
date first above written.
 
 
DEBTOR:
ADDRESS:
   
LAZARUS REFINING & MARKETING, LLC
801 Travis Street, Suite 2100
 
Houston, TX 77002
By:           BLUE DOLPHIN ENERGY COMPANY
 
Its:           Sole Member
     
By:           /s/ JONATHAN PITTS CARROLL, SR.
 
Name:           Jonathan Pitts Carroll, Sr.
 
Title:           President
 

 
 
 
Page 4

--------------------------------------------------------------------------------

 